
	
		I
		112th CONGRESS
		1st Session
		H. R. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. McKinley (for
			 himself, Mrs. Capito,
			 Mr. Johnson of Ohio,
			 Mr. Gibbs, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  remove the Administrator of the Environmental Protection Agency’s authority to
		  disapprove after a permit has been issued by the Secretary of the Army under
		  section 404 of such Act.
	
	
		1.Amendment
			(a)In
			 generalSection 404(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended by striking
			 The Administrator is authorized and inserting Until such
			 time as the Secretary has issued a permit under this section, the Administrator
			 is authorized.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2011.
			
